Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1646, Examiner: Xiaozhen Xie.
	
Applicant’s amendments of the specification and claims filed 8 September 2021 have been entered. Applicant’s remarks filed 8 September 2021 are acknowledged.
	Claims 1-30, 37-38, 40, 51-52 and 54 are cancelled. Claims 62-63 have been added. Claims 31-36, 39, 41-50, 53 and 55-63 are pending and under examination to the extent they read on the elected species of SEQ ID NO: 5.

Specification
The objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in response to Applicant’s amendment of the specification.

Claim Rejections Withdrawn
The rejection of claims 36 and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for using the term “about” but not providing an objective numerical standard for assessing “about” in the specification, is withdrawn in response to Applicant’s amendment of the claims.

 The rejection of claims 31-36, 39, 41-50, 53, and 55-61 under 35 U.S.C. 102(a)(1), as being anticipated by Wendt et al. (US 2010/0297021 A1, Pub. Date: Nov. 25, 2010), is withdrawn in response to Applicant’s amendment of independent claims 31 and 41 to require the composition comprising “(b) citric acid monohydrate, sodium citrate dihydrate, trehalose dihydrate, D-mannitol, L-methionine and polysorbate 80”.
The nonstatutory double patenting rejections over the claims of U.S. Patent No. RE48,267 E are withdrawn in response to Applicant’s amendment of independent claims 31 and 41 as above.
The provisional nonstatutory double patenting rejections over the claims of co-pending Application No. 17/073,828 are withdrawn in response to Applicant’s amendment of independent claims 31 and 41 as above.

Claim Rejections Maintained/New Grounds of Objections and Rejections
Claim Objections
Claims 31 and 41 are objected to because of the following informalities:
In claims 31 and 41, the portion “(b) citric acid monohydrate, …” should be moved before “wherein said step of administering increases …”. The claims should be “wherein the CNP variant peptide is selected from the group consisting of: … GQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Gly-CNP-37 or CNP-38: SEQ ID NO:7); and (b) citric acid monohydrate, … and polysorbate 80, wherein said step of administering increases long bone growth (or growth velocity) in said subject.”
to said subject” should be moved after the word “administering”, e.g., “said method comprising the step of administering to said subject a composition comprising (a) a CNP variant peptide in an amount of …”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-36, 41-50 and 55-61 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (US 2010/0297021 A1, Pub. Date: Nov. 25, 2010) (reference provided previously), in view of Gupta et al. (US 2009/0163421 A1, Pub. Date: Jun. 25, 2009).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The teachings of Wendt with regard to the limitations recited in claims 31-36, 41-50 and 55-61 have been set forth in the precious Office Action (dated 04/09/2021), see pages 4-9. Regarding the newly added claim limitations in claims 31, 41 that the composition further comprises “(b) citric acid monohydrate, sodium citrate dihydrate, trehalose dihydrate, D-mannitol, L-methionine and polysorbate 80”, Wendt teaches that the pharmaceutical composition comprising a CNP variant can be a lyophilized formulation comprising a buffer, a bulking agent, and an antioxidant; exemplary buffers include acetate buffer and citrate buffer; exemplary bulking agents include mannitol and sucrose; and exemplary antioxidants include methionine and ascorbic acid [0591]. Wendt teaches that to minimize or prevent adsorption of a CNP variant to plastic or glass, polysorbate 80 may be added to a CNP formulation [0793]. Wendt teaches that a lyophilized formulation can be prepared from a formulation that comprises any combinations of the ingredients and their amounts or concentrations in Table 17; for example, a buffer can be a citric acid/citrate buffer at a concentration range 10mM ± 5mM, pH 4 to 6; an isotonically-adjusting agent/bulking agent can be mannitol at a concentration range 5% ± 3%; a stabilizer can be methionine at a concentration range 0.01%-0.2%; and an anti-adsorbent can be polysorbate 80 at a concentration range 0.001%-0.5% (p. 73, Table 17).
Wendt, however, dos not teach adding trehalose dihydrate in the formulation. 
Gupta cures this deficiency. Gupta teaches a method for preparing a lyophilized pharmaceutical composition comprising a natriuretic peptide by adding a lyoprotectant to the formulation. Gupta teaches that lyoprotectants provide stability to the protein during the lyophilization process, and lyoprotectants are well known in the art and commercially available, e.g., trehalose [0052]. Gupta teaches that lyoprotectants, e.g., trehalose, are used at a concentration between 1-10% (10 mg/mL-100 mg/mL) or at 1% (10 mg/mL), 2% (20 mg/mL), or 3% (30 mg/mL) [0065].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adding a lyoprotectant, e.g., trehalose or a dihydrate form thereof, into the lyophilized formulation of the CNP variant taught by Wendt. One of ordinary skill in the art would have been motivated to do so, because Wendt teaches preparing a lyophilized formulation comprising a CNP variant, and Gupta further teaches that adding a lyoprotectant, e.g., trehalose, into a lyophilized formulation provides stability to the protein during the lyophilization process. Therefore, the combined teachings provide a reasonable expectation of success in making a lyophilized formulation comprising a CNP variant.

Double Patenting
1)	U.S. Patent No. 8,198,242 B2
Claims 31-33, 35-36, 41-44, 46, 49-50 and 55-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,198,242 B2, in view of Lorget et al. (Am. J. Hum. Genet., 2012, Vol. 91(6):1108-1114) (reference provided previously), and further in view of Warne et al. (US 2008/0064856 A1, Pub. Date: Mar. 13, 2008); and
claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,198,242 B2, in view of Lorget et al. and Legler et al. (Am. Fam. Physician., 1998 Jul 1; 58(1):153-158) (reference provided previously), and further in view of Warne et al. (US 2008/064856 A1).
The basis of these rejections have been set forth in the previous Office Action (dated 04/09/2021), see pages 10-16 for details.
(b) citric acid monohydrate, sodium citrate dihydrate, trehalose dihydrate, D-mannitol, L-methionine and polysorbate 80” (claims 31, 41), the claims of the ‘242 patent recite that the pharmaceutical composition comprising a CNP variant is a lyophilized formulation prepared from a formulation that comprises a citric acid/citrate buffer or an acetic acid/acetate buffer having a pH from about 4 to about 6. Warne further suggests and renders obvious of including the additional ingredients in the protein formulation. Warne teaches a method for reducing aggregation of a protein and preparing a protein formulation that maintains the biological activity and increases the shelf life of a protein (see abstract). Warne teaches adding methionine, e.g., at about 0.5-145 mM, to the protein formulation to reduce the aggregation of the protein in the formulation [0007]. Warne teaches that the protein formulation may additionally comprise a sugar, a surfactant, a bulking agent, a cryoprotectant, a stabilizing agent, an anti-oxidant, or a combination thereof [0021]. Warne teaches that a cryoprotectant may offer protection during primary and secondary drying and long-term product storage, and examples of cryoprotectants include, e.g., trehalose [0071]. Warne teaches that a surfactant may be included in the formulation, and examples of surfactants include, e.g., polysorbate 80 [0073]. Warne teaches that a bulking agent is included in the formulation that provides freeze-thaw protection and enhances the protein stability over long-term storage, and examples of bulking agents include, e.g., mannitol [0074].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical composition comprising a CNP variant claimed in the ‘242 patent by adding ingredients, 

2)	Application No. 16/837,910
Claims 31-36, 39, 41-44, 46-50, 53, and 55-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 56-63 and 65 of co-pending Application No. 16/837,910; and 
claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of co-pending Application No. 16/837,910, in further view of Legler et al. (citation as above). 
 The basis of these rejections have been set forth in the previous Office Action (dated 04/09/2021), see pages 23-28. The rejections are maintained for the same reasons set forth in the previous Office Action. 
Applicant requests the rejection be held in abeyance until notification of allowable subject matter. 

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 29, 2021